DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2020 and 01/13/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claims 1-17 are pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the graphical feature” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim because claim 6 does not set forth a graphical feature. For the purpose of examination, claim 8 is interpreted as depending from claim 7.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Each of independent claims 1, 9, and 17 recites a step of rejecting one or more EP signals using a set of rejection criteria, which is a mental process. This judicial exception is not integrated into a practical application because the generically recited computer elements (ie. a display, a processor), receiving steps, and visualizing steps do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations are to receiving data, processing data, and outputting the processed information to a display, which are all well-understood, routine, and conventional computer functions.  See MPEP § 2106.05(d).
MPEP 2106(III) outlines steps for determining whether a claim is directed to statutory subject matter.  The stepwise analysis for the instant claim is provided here.
Step 1 – Statutory categories
Claim 1 is directed to a system (i.e. machine) and thus meets the step 1 requirements.
Claim 9 is directed to a method and thus meets the step 1 requirements.
Claim 17 is directed to a tangible non-transitory computer-readable medium (i.e. a product), and thus meets the step 1 requirements.
Step 2A – Prong 1 – Judicial exception (j.e.) 
Regarding claims 1, 9, and 17, the following step is an abstract idea:
“reject one or more of the EP signals using a set of rejection criteria, and further process the EP Signals that are not rejected”, which is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluations, judgements, and opinions.  In this case, a human could reject EP signals according to a set of rejection criteria and further process the EP signals that are not rejected.
Step 2A – Prong 2 – additional elements to integrate j.e. into a practical application
Regarding claims 1, 9, and 17, the abstract idea is not integrated into a practical application.  The following claim elements do not add any meaningful limitation to the abstract idea:
- “a display” and “a processor” are recited at a high level of generality and are generic computer components amounting to insignificant extra-solution activity in that they are merely objects on which the functional limitations operate [MPEP 2016.05(b)].
- “multiple electrophysiological (EP) signals” is data that is necessary to implement the abstract idea on a computer [MPEP 2106.05(g)];
- “multiple electrodes of a multi-electrode catheter” are routine means for collecting EP information/data;
- “tangible non-transitory computer-readable medium” is routine means for implementing the abstract idea on a computer.
Step 2B – significantly more/inventive concept
The additional elements of claims 1, 9, and 17, when considered separately and in combination, do not add significantly more (ie. an inventive concept) to the abstract idea.  As discussed above with respect to the integration of the abstract idea into a practical application, the display, processor, and sensors, along with their associated functions, are recited at a high level of generality and simply amount to implementing the abstract idea on a computer.  The additional elements are insignificant extra-solution activity and do not amount to more than what is well-understood, routine, and conventional.
	Dependent claims 2-8 and 10-16 do not integrate the abstract idea into a practical application and do not add significantly more to the abstract idea of claim 1 and 9.  The dependent claim limitations are directed to data visualization (claims 3-8 and 11-16) and to processing user input (claims 2 and 10), which are are insignificant extra-solution activity and do not amount to more than what is well-understood, routine, and conventional.
	In summary, claims 1-17 are directed to an abstract idea without significantly more and, therefore, are patent ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 9-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyrakh et al. (US 20150057507)(Hereinafter Koyrakh).
Regarding claim 1, Koyrakh teaches a cardiac diagnostic and therapeutic system (Fig. 1 (8)), comprising: 
a display (Fig. 1 (23)); and 
a processor (Fig. 1 (28)), configured to: 
receive multiple electrophysiological (EP) signals (Fig. 3-4 ¶ 0042 line 1 “electrophysiology maps”) acquired by multiple electrodes of a multi- electrode catheter (Fig. 2 (13) ¶ 0048 line 2 “one or more electrodes on catheter 13”) that are in contact with tissue of a cardiac chamber (Fig. 2 (10, 17,52,54,56) ¶ 0037 lines 11-12 “at least one electrode may be fixed to the interior surface of the heart to form a fixed reference electrode 31” ); 
reject one or more of the EP signals using a set of rejection criteria (Fig. 5 (540,550)), and further process the EP signals that are not rejected (Fig. 5 (540,560,570)); and 
visualize to a user, on the display, (i) a current setting of the rejection criteria (Fig. 3 (322) and Fig. 4 (F) ¶0043 line 5-6 “inclusion criteria”), and (ii) a rejection effectiveness of each of the rejection criteria at the current setting (Fig. 4 (A) ¶0014 line 5-6 “calculate a matching score”).
As is evidenced by the instant specification, on page 6, lines 22-25, “the rejection criteria (e.g.,  filter scales limits) can be modified by dialing a threshold, or dialing a range (e.g., by dialing low and high limits) to generate criteria for signal rejection.” It is inherent to have a range that is included in order to adjust the setting to a user’s criteria. Therefore, claim 1 is anticipated by Koyrakh et al.
Regarding claim 2, Koyrakh teaches comprising an input device, wherein the processor is configured to receive, via the input device, user input that reconfigures the setting of one or more of the rejection criteria in response to the visualized rejection effectiveness (Fig. 3 (322) and Fig. 4 (F)). Therefore, claim 2 is anticipated over Koyrakh et al.
Regarding claim 6, Koyrakh teaches the processor is configured to visualize the rejection effectiveness in real-time (¶0014 “calculate a matching score indicative of a morphology match between the instantaneous EKG signal and the template EKG signal” and ¶ 0058 “EKG matching criterion is satisfied and the collected electrophysiology data point can be added to the electrophysiology map” since the score is dependent on of the instantaneous EKG signal, it will constantly need to change.) Therefore, claim 6 is obvious over Koyrakh et al. and Kelland.
Regarding claim 9, Koyrakh teaches a method for cardiac diagnostics and therapeutics (Title “Method For Generating Electrophysiology Maps”), comprising: 
receiving multiple electrophysiological (EP) signals (Fig. 3-4 ¶ 0042 line 1 “electrophysiology maps”) acquired by multiple electrodes of a multi- electrode catheter (Fig. 2 (13) ¶ 0048 line 2 “one or more electrodes on catheter 13”) that are in contact with tissue of a cardiac chamber (Fig. 2 (10, 17,31,52,54,56) ¶ 0037 lines 11-12 “at least one electrode may be fixed to the interior surface of the heart to form a fixed reference electrode 31” ); 
rejecting one or more of the EP signals using a set of rejection criteria (Fig. 5 (540,550)), and further processing the EP signals that are not rejected (Fig. 5 (540,560,570)); and 
visualizing to a user, on the display, (i) a current setting of the rejection criteria (Fig. 3 (322) and Fig. 4 (F) ¶0043 line 5-6 “inclusion criteria”), and (ii) a rejection effectiveness of each of the rejection criteria at the current setting (Fig. 4 (A) ¶0014 line 5-6 “calculate a matching score”).
As is evidenced by the instant specification, on page 6, lines 22-25, “the rejection criteria (e.g.,  filter scales limits) can be modified by dialing a threshold, or dialing a range (e.g., by dialing low and high limits) to generate criteria for signal rejection.” It is inherent to have a range that is included in order to adjust the setting to a user’s criteria. Therefore, claim 1 is anticipated by Koyrakh et al. Therefore, claim 9 is anticipated over Koyrakh et al. 
Regarding claim 10, Koyrakh teaches comprising an input device, wherein the processor is configured to receive, via the input device, user input that reconfigures the setting of one or more of the rejection criteria in response to the visualized rejection effectiveness (Fig. 3 (322) and Fig. 4 (F)). Therefore, claim 10 is anticipated over Koyrakh et al. 
Regarding claim 14, Koyrakh teaches the processor is configured to visualizing the rejection effectiveness in real-time (¶0014 “calculate a matching score indicative of a morphology match between the instantaneous EKG signal and the template EKG signal” and ¶ 0058 “EKG matching criterion is satisfied and the collected electrophysiology data point can be added to the electrophysiology map” since the score is dependent on of the instantaneous EKG signal, it will constantly need to change.) Therefore, claim 14 is anticipated over Koyrakh et al. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 7-8, 11-13, 15-16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koyrakh et al. (US 20150057507)(Hereinafter Koyrakh) in view of Kelland (Heart Rhythm Congress) (Hereinafter Kelland).
Regarding claim 7-8 and 15-16, claims 1 and 9 are anticipated over Koyrakh indicated above. Koyrakh also teaches that therapeutic system displays a criteria and score of the heart. Specifically, figures 3 and 4, teaches different adjustable criteria (332 and F) associated with the score (A). Koyrakh does not teach that the criteria and score use the same graphical feature.
Kelland also teaches a therapeutic system that displays a criteria and score. Specifically, Page 22, teaches that the criteria (CL, for cycle length) and score have the same graphical feature, the color orange.
It would have been obvious to one of ordinary skill in the art before the effective filing date to make the therapeutic system of the instant claims because Koyrakh and Kelland render claim 1 and 9 obvious. It would have been obvious to have different criteria and an effectiveness score in the system of Koyrakh, because Koyrakh teaches such a system. It would have been obvious to visualize the combination of a rejection criteria and score effectiveness using an orange coloring and an icon of Kelland, because Kelland showed that relation of the system to the heart. Therefore, the instant claims 7 and 15 are obvious over Koyrakh and Kelland.
Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Koyrakh et al. (US 20150057507)(Hereinafter Koyrakh), Kelland (Heart Rhythm Congress) (Hereinafter Kelland), and Chiriac et al. (US 20190183375)(“Chiriac”).
Regarding claims 3-4 and 11-12, Koyrakh and Kelland render the therapeutic system of claim 1 obvious as described above. Koyrakh also teaches that therapeutic system displays a criteria and score of the heart. Specifically, figures 3 and 4, teaches different adjustable criteria (332 and F) associated with the effectiveness score (Fig. 4 (A)) along with all the plotted ECG signals (Fig. 3 (312, 314, 316)). Koyrakh does not teach a rejection criteria of the signals.
Kelland also teaches a therapeutic system that displays a specific rejection criteria and score. Specifically, Page 22, teaches that the rejection criteria of the cycle length that is displayed at 793 milliseconds. Kellard does not teach marking a rejected EP signal with a mark indicative of a rejection criterion used for rejecting the EP signal.
Chiriac teaches an apparatus for detecting abnormal electric potentials using an electrode. Specifically, [0059] and Fig. 8, lines 4-6, teaches that an exclusion criteria is activated because an abnormal signal is found over a threshold and the system calculates, displays, and stores the data, which warns the user about the condition. Additionally, [0061],  line 8, teaches the marking of the detected area.
It would have been obvious to one of ordinary skill in the art before the effective filing date to make the therapeutic system of the instant claims because Koyrakh and Kelland render claim 1 and 9 obvious. It would have been obvious to have different criteria and an effectiveness score in the system of Koyrakh, because Koyrakh teaches such a system. It would have been obvious to visualize the combination of a rejection criteria and score effectiveness of Kelland, because Kelland teaches such criteria. It would have been obvious to warn the user about an abnormal signal of Chiriac, because Chiriac teaches that the warning offers physicians coherent feedback in decision to validate electrical potential. Therefore, the instant claims 3-4 and 11-12 are unpatentable over Koyrakh, Kelland, and Chiriac.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koyrakh et al. (US 20150057507)(Hereinafter Koyrakh), Kelland (Heart Rhythm Congress) (Hereinafter Kelland), Chiriac et al. (US 20190183375)(“Chiriac”), and Yeo et al. (Journal of Arrhythmia)(Hereinafter Yeo).
Regarding claims 5 and 13, Koyrakh, Kelland, and Chiriac render the therapeutic system of claim 4 and 12 obvious as described above. Koyrakh also teaches that therapeutic system displays a criteria and score of the heart. Specifically, figures 3 and 4, teaches different adjustable criteria (332 and F) associated with the effectiveness score (Fig. 4 (A)) along with all the plotted ECG signals (Fig. 3 (312, 314, 316)). Koyrakh does not teach a rejection of the criteria signals.
Kelland also teaches a therapeutic system that displays a specific rejection criteria and score. Specifically, Page 22, teaches that the rejection criteria of the cycle length that is displayed at 793 milliseconds. Kellard does not teach the rejection criteria to be marked.
Chiriac teaches an apparatus for detecting abnormal electric potentials using an electrode. Specifically, [0059] and Fig. 8, lines 4-6, teaches that an exclusion criteria is activated because an abnormal signal is found over a threshold and the system calculates, displays, and stores the data, which warns the user about the condition. Chiriac does not teach the electrode being oriented relative to an anatomy of a heart chamber.
Yeo teaches the use of the Ensite Velocity 3D mapping system with its respective display panel. Specifically, page 2, figure 1, teaches graphical illustration of the orientation of the electrodes positioned on top of the posterior antrum of the left upper pulmonary vein of the heart.
It would have been obvious to one of ordinary skill in the art before the effective filing date to make the therapeutic system of the instant claims because Koyrakh, Kelland, and Chiriac render claim 4 and 12 obvious. It would have been obvious to have different criteria and an effectiveness score in the system of Koyrakh, because Koyrakh teaches such a system. It would have been obvious to visualize the combination of a rejection criteria and score effectiveness of Kelland, because Kelland teaches such criteria. It would have been obvious to warn the user about an abnormal signal of Chiriac, because Chiriac teaches that the warning offers physicians coherent feedback in decision to validate electrical potential.  It would have been obvious to graphically illustrate the electrodes to the left upper pulmonary vein of the heart of Yeo, because Yeo teaches that graphically illustrating this anatomical position can allow a user to position the electrodes and record the electrogram (EGM) signal. Therefore, the instant claims 5 and 13 are unpatentable over Koyrakh, Kelland, Chiriac, and Yeo.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Koyrakh et al. (US 20150057507)(Hereinafter Koyrakh), Kelland (Heart Rhythm Congress) (Hereinafter Kelland), and Peter et al. (EP 3375365)(Hereinafter Peter).
Regarding claim 17, Koyrakh teaches receiving multiple electrophysiological (EP) signals (Fig. 3-4 ¶ 0042 line 1 “electrophysiology maps”) acquired by multiple electrodes of a multi- electrode catheter (Fig. 2 (13) ¶ 0048 line 2 “one or more electrodes on catheter 13”) that are in contact with tissue of a cardiac chamber (Fig. 2 (10, 17,31,52,54,56) ¶ 0037 lines 11-12 “at least one electrode may be fixed to the interior surface of the heart to form a fixed reference electrode 31” ); 
rejecting one or more of the EP signals using a set of rejection criteria (Fig. 5 (540,550)), and further processing the EP signals that are not rejected (Fig. 5 (540,560,570)); and 
visualizing to a user, on the display, (i) a current setting of the rejection criteria (Fig. 3 (322) and Fig. 4 (F) ¶0043 line 5-6 “inclusion criteria”), and (ii) a rejection effectiveness of each of the rejection criteria at the current setting (Fig. 4 (A) ¶0014 line 5-6 “calculate a matching score”). Koyrakh does not teach a rejection of the criteria signals.
Kelland also teaches a therapeutic system that receives electrophysiological maps that is acquired from an electrode catheter (Page 22). Kelland teaches that the EnSite therapeutic system can present a rejection criteria by changing the cycle length criteria outside a dialed range and present a score (Page 22). Kelland does not teach the system comprising a tangible non-transitory computer-readable medium.
Peter also teaches a system with a tangible non-transitory computer-readable medium that detects a cardiac rhythm disorder in a patient’s heart. Specifically, Page 3, lines 1-7, the tangible non-transitory computer-readable medium can determine the source and location of the cardiac rhythm disorder and have the device receive and adjust the amplitude of EGM signals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a therapeutic system that retrieves electrophysiological signals by setting an inclusive criteria, because both Koyrakh and Kelland teach such systems. It would have been obvious to have the setting of a criteria because Koyrakh teaches such a setting. It would have been obvious to adjust the criteria to the rejection criteria because adjusting the cycle length to 793 milliseconds would output an ineffective score of Kelland, because Kelland teaches such system. It would have been obvious to use a tangible non-transitory computer-readable medium of Peter, because Peter teaches that the CRM can receive and adjust electrogram (EGM) signals. Therefore, claim 17 is obvious over Koyrakh et al., Kelland and Peter et al..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSSA M HADDAD whose telephone number is (571)272-6341. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on 5712705528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUSSA HADDAD/Examiner, Art Unit 4165                                                                                                                                                                                                        


/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792